FilingCase
      # 90791575   E-Filed 06/08/2019
           1:19-cv-24166-FAM          12:02:57
                                Document       AM on FLSD Docket 10/09/2019 Page 1 of 10
                                         1-2 Entered



                                          IN THE CIRCUIT COURT OF THE
                                           ELEVENTH JUDICIAL CIRCUIT
                                                   IN AND FOR
                                          MIAIM-DADE COUNTY, FLORIDA


          MALEY DACOSTA, an individual

                    Plaintiff,
          V.

          The CITY OF HIALEAH, a political                               COMPLAINT
          subdivision and
          JESUS "JESSE" MENOCALL, JR.,an
          individual,

                    Defendants

                                                   INTRODUCTION

               1.      This is a civil rights action filed on behalf of MALEY DACOSTA whose rights under the

       United States Constitution were violated when she was wrongfully detained, harassed, and imprisoned by

       Defendant Jesus "Jesse" Menocall, Jr., a Law Enforcement Officer employed by THE CITY OF HIALEAH,

       Florida and in particular The Hialeah Police Department.

               2.      DACOSTA was pretextually stopped by MENOCALL and taken to a Hialeah Police Station and

       into a room with no cameras on June 14, 2015.

               3.      DACOSTA's same Constitutional rights were violated when she, a minor at the time, was

       falsely arrested by MENOCALL, forced to strip for MENOCALL down to her bra and underwear and later

       asked to remove her bra as well but she refused.

               4.      At this time MENOCALL was rubbing his penis over his pants and asking explicit questions

       such as how DACOSTA, at the time an underage lesbian female, has sex with her partner.

               5.      MENOCALL became indignant once DACOSTA refused to remove her clothing and stated "I

       thought you wanted to fuck me."
Case 1:19-cv-24166-FAM Document 1-2 Entered on FLSD Docket 10/09/2019 Page 2 of 10


           6. MENOCALL forced Plaintiff to turn around and moved close to Plaintiff to while Plaintiff was

   wearing only her bra and underwear

           7. After MENOCALL realized the underage Plaintiff was not going to have sex with him

   he let DACOSTA know she could put her clothes on and he escorted her out of the building without

   charging her with any crime.

           8. DACOSTA was told by MENOCALL that as long as she did not tell anyone about

   what happen she would not tell her mother she had a run-in with the police.

           9. This is an action for money damages brought pursuant to 42 U.S.C. Section 1983, the

   Constitution of the United States, and under the common law of the State of Florida Against the

   City of Hialeah and Jesus "Jesse" Menocall, Jr.

                                               JURISDICTION AND VENUE

           10. This action arises under federal law and the Fourth, Fifth, Sixth, and Fourteenth

   Amendments to the United States Constitution.

           11. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. Sections 1331 and 1343 and e

   supplemental jurisdiction of this court to entertain claims arising under state law pursuant to 28 U.S.C. Section

   1367.5. Venue is proper in this districtbecause it is where the events complained of occurred.

           12. The Defendant City of Hialeah is a municipal corporation in the State of Florida.

           13. The Defendant Jesus "Jesse" Menocall is a law enforcement officer working as a Police

   Officer for the City of Hialeah and is otherwise sui juris.

           14. The Plaintiff Maley Dacosta is a resident of Miami-Dade County, Florida.

                                                  THE PARTLES

           15. The Plaintiff Maley Dacosta is 21 years old, and at the time of the incident, DACOSTA

   was seventeen years old.
Case 1:19-cv-24166-FAM Document 1-2 Entered on FLSD Docket 10/09/2019 Page 3 of 10



              16. Defendant police officer Jesus Menocall ("MENOCALL") was at all times relevant to this

   complaint a certified law enforcement officer in the State of Florida. At the time of this incident he was

   a duly appointed and acting as a police officer of the City of Hialeah, acting under color of law, to wit,

   under color of statutes, ordinances, regulations, policies, customs and usage of the State of Florida!

   Hialeah.


           17. At all material times, Defendants City of Hialeah and Menocall were engaged in

   unconstitutional activity, including false imprisonment, harassment, and others which were the

   proximate cause of the violations of Plaintiff's federally protected rights and the damages

   suffered therefrom.

                                         STATEMENT OF FACTS


                18.Plaintiff, Maley Dacosta ("Dacosta") was driving with her girlfriend when a police car

     blocked their exit preventing them from driving.

                19.Dacosta gave her Florida Driver's License to Officer Menocall clearly indicating she was 17

     years old.

                20.Dacosta was taken into a facility owned, managed, maintained, or operated by the Hialeah

      Police Department and Defendant City of Hialeah.

                21.Dacosta was taken into the police station through a back entrance.

                22.Dacosta was taken to what is known as the "squad room" of the "sub station" and more

     particularly an area that has no cameras.

                23. While in the squad room Menocall forced Dacosta, a 17-year old girl, to remove her clothing

      under the guise that it was being done for legitimate purposes.

                24. Menocall touched himself and removed his weapon when asking Dacosta sexually explicit

      questions regarding Dacosta's lesbian sex with her partner while he rubbed himself through his pants.
Case 1:19-cv-24166-FAM Document 1-2 Entered on FLSD Docket 10/09/2019 Page 4 of 10


                25.Menocall forced Plaintiff to turn around to see her behind in her underwear.

                26. Menocall asked the 17-year old Dacosta to remove her bra and panties but Dacosta refused.

                27. Menocall stated to Dacosta, "I thought you wanted to fuck me."

                28. After Dacósta refused Menocall's inappropriate advances and let Dacosta know she was

      on her period Dacosta was escorted out of the facility.

                29.The facility that Dacosta was taken to had not been approved as a location to take

      arrested civilians.

                30. There is no legitimate purpose for Menocall to take an underage female to this office.

                31. There is no legitimate reason for Menocall to touch himself and ask Dacosta to remove

      her clothing.

                32.Menocall performed all these actions with client against the wall and locking the door.

                33.Menocall let Dacosta know he had her address and wrote Dacosta's address in the

      middle of a notepad for later use including but not limited to intimidating the Plaintiff.

                34.Menocall instructed Dacosta not to tell anyone about what had happened, and told her

      to never come to Hialeah again.



             35. During the course of the Defendant City's employment of Defendant Menocall, the City of
   Hialeah became aware, or should have become aware of information that Defendant Menocall was utilizing
   his position to prey on both teenage girls as well as other vulnerable citizens.
               36. Upon information and belief Menocall has taken advantage of citizens both before and after the

      incident with Dacosta.

                                                   COUNT I
                  False Arrest against Defendant City of Hialeah and Defendant MENOCALL
         37.     Plaintiff DACOSTA realleges paragraphs 1 through 36 and incorporates them by reference
   herein.

         38.     Defendant City of Hialeah is responsible for the conduct of its police Officers who
Case 1:19-cv-24166-FAM Document 1-2 Entered on FLSD Docket 10/09/2019 Page 5 of 10




    are acting in the course and scope of their employment.

             39. On June 14, 2013, Plaintiff DACOSTA was arrested by Defendant MENOCALL, a Miami

    Beach police officer who was acting in the course and scope of his duties as a police officer.

          40.    Such seizure physically deprived DACOSTA of her freedom and liberty.

             41. The arrest, sexual advances, humiliation, was unlawful and unreasonable in that it was not

   based upon lawfully issued process of Court.

             42. As a result of the actions of Defendant MENOCALL, for which Defendant the City of Miami

   Beach is responsible, Plaintiff DACOSTA suffered damages.

          43.    Pursuant to Fla. Stat. § 768.28(9)(a), the City is not "liable in tort for the acts or omissions

   of an officer, employee, or agent committed while acting outside the scope of her or his employment
   or committed in bad faith or with malicious purpose or in a manner exhibiting willful and wanton disregard

   of human rights, safety or property."

             44. As permitted by Fed. R. Civ. P. 8(d), in the alternative to the contrary allegations set forth in this

   Complaint, Plaintiff DACOSTA alleges that Defendant Archer committed the tort of false arrest, but not in

   bad faith or with malicious purpose, nor in a manner exhibiting willful and wanton disregard of human rights,

   safety, or property.

  45.            Vicarious liability should be imposed on the City of Hialeah for the Defendant

   Archer's acts of false arrest to the extent allowed by law.

                                                      COUNT II
                                  Battery against Defendant City of Miami Beach

             46. Plaintiff Dacosta realleges paragraphs one through sixty-four and incorporates them by reference

   herein.

             47. Defendant City of Hialeah is responsible for the conduct of its police officers who are acting in

   the course and scope of their employment
Case 1:19-cv-24166-FAM Document 1-2 Entered on FLSD Docket 10/09/2019 Page 6 of 10


           48. Defendant MENOCALL, while acting in the course and scope of his employment as a police

   officer, did unreasonably and unlawfully touch or strike and batter Plaintiff Dacosta at the City of Miami

   Beach Police Station at the scene where she was arrested by Archer. Said battery was against the will of

   Plaintiff DACOSTA, and without her permission or consent.

           49. As a result of the actions of Defendant Archer, for which Defendant the City of Hialeah is

   responsible, Plaintiff DACOSTA suffered damages.

         50.     Vicarious liability should be imposed on the City of Hialeah for the Defendant

   MENOCALL's acts of battery to the extent allowed by law.

                                                      COUNT III

   42 U.S.C. §1983 Fourth and Fourteenth Amendments Violation against Defendants for False Arrest

           51. Plaintiff DACOSTA realleges paragraphs one through sixty-four and incorporates them by

   reference herein.

           52. While Defendant Menocal was acting under color of law as a police officer for the City of

   Hialeah, he deprived the then minor Plaintiff Maley Dacosta of rights secured to her under the Fourth and

   Fourteenth Amendments to the United States Constitution.

           53. Defendant Menocall unlawfully and without probable cause seized and arrested Dacosta.

           54.     Plaintiff Dacosta suffered damages as a result of being falsely arrested.

           55.     The conduct of Defendant Menocall violated DACOSTA's established right to be free from an

   unreasonable seizure and unlawful arrest as guaranteed by the Fourth and Fourteenth Amendments to the

   Constitution of the United States and for which 42 U.S.C. § 1983 provides a remedy.
Case 1:19-cv-24166-FAM Document 1-2 Entered on FLSD Docket 10/09/2019 Page 7 of 10



                                                      COUNT IV
                    Negligent Supervision and Retention against Defendant City of Hialeah

              56. Plaintiff Dacosta realleges paragraphs one through sixty-five and incorporates them by reference

    herein.

              57. The Defendant City of Hialeah has a duty to protect individuals from the acts of false arrest and

    excessive force by the police officers the City employs.

              58. During the course of the City's employment of Defendant Menocall, the City knew or had reason

   to know that Defendant Archer had a history of misconduct indicating that he was unfit to serve as a police

   officer; that he had a history of committing civil rights violations and, that he posed a danger to the public.

              59.       The City breached its duty of reasonable care by: a) retaining Defendant Menocall as a police

   officer; b) failing to discipline Defendant Menocall for committing acts of misconduct; c) failing to train

   and/or retrain Defendant Menocall; and d) failing to reassign Menocall to a position where he would not pose

   a threat to the public; e) failing to properly supervise and counsel Menocall.

              60.      As a direct and proximate cause of the wrongful acts and omissions of the Defendant City of

   Hialeah, Plaintiff Dacosta suffered damages.



                                  COUNT V. Intentional Infliction of Emotional Distress

  61.               Plaintiff Dacosta realleges paragraphs one through sixty-five and incorporates them by

  reference herein.

  62.               Defendant Menocall's conduct toward Plaintiff was extreme and outrageous. Defendant, acting

  under color of a police officer took Plaintiff, a 17-year-old girl and forced her to remove her clothing in an

  attempt to have sex with her.

  63.                   As a result of these actions Plaintiff has suffered both mental and financial damages as she
Case 1:19-cv-24166-FAM Document 1-2 Entered on FLSD Docket 10/09/2019 Page 8 of 10


  was afraid to remain in the city of Hialeah, or even drive the same car she once had.

  64.                 At all relevant times, Defendant Menocall and Defendant City of Hialeah owed these two

  Plaintiffs a duty to act with reasonable care.

  65.                 As a result of Defendant Menocalls action Plaintiff was forced to move to a new property,

  change her car, and go to therapy.

  66.                 As a direct and legal result of Defendant Menocall and Defendant City of Hialeah's injuries

  to Plaintiff, Plaintiff has suffered damages.



  Count VI- Negligent Infliction of Emotional Distress

  67.            Plaintiff Dacosta realleges paragraphs one through sixty-five and incorporates them by

  reference herein.

  68.                 Any and all injuries to Plaintiff when considering the acts of Defendant Menocall was

  reasonably foreseeable.

  69.                 At all relevant times, Defendant Menocall and Defendant City of Hialeah owed Plaintiff a

  duty to act with reasonable care, and the injury to Plaintiff was foreseeable.

  70.                 Defendants has the power, ability, authority and duty to stop engaging in the conduct

  described herein and to intervene to prevent or prohibit such conduct.

  71.                 Was perpetrated by agents of the government, the Defendants confirmed and ratified such

  72.                 Despite said knowledge, power, and duty, Defendants negligently failed to stop have knovvn,

  that the conduct described herein would and did proximately result in Plaintiff conduct with die knowledge that

  Plaintiff's emotion and physical distress would thereby increase and with wanton and reckless disregard for the

  deleterious consequences to Plaintiff.

  73.                 Plaintiff was forced to strip in front of a male office while she was seventeen years old. This
Case 1:19-cv-24166-FAM Document 1-2 Entered on FLSD Docket 10/09/2019 Page 9 of 10


  was done by a man who she believed was a police office and who she was taught was to uphold the law of the

  land. However, her trust was betrayed as this agent of the government attempted to have sex with her and

  touched himself while she was forced to disrobe and answer sexually explicit questions.

                                                    Count VI Negligence

  74.                Plaintiff alleges and incorporates by reference the allegations set forth in paragraphs 1

  through 64 as if fully set forth herein.

  75.                Defendants failed to use ordinary or reasonable care to avoid injury to Plaintiff.

  Defendants' negligence was a cause of injury, damage, loss or harm to Plaintiff.

  76.                As a result of these acts, Plaintiff suffered harm including, but not limited to suffering, and

  severe emotional distress.

  77.                Defendants' conduct constitutes negligence and is actionable under the laws of the State of -

  Florida. Plaintiff is entitled to compensatory and punitive damages in amounts to be ascertained at trial.

  PRAYER FOR RELIEF

  78.     WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

          a) For compensatory damages according to proof;

          b) For punitive and exemplary damages according to proof;

          c) For reasonable attorneys' fees and cos of suit, according to proof

          d) For such other and further relief as the court may deem just and proper
Case 1:19-cv-24166-FAM Document 1-2 Entered on FLSD Docket 10/09/2019 Page 10 of 10



                                     DEMAND FOR JURY TRIAL

         Plaintiff Dacosta hereby demands a jury trial as to all issues triable by a jury.

         Respectfully submitted,


                                                           REMER & GEORGES-PIERRE, PLLC
                                                           44 West Flagler Street, Suite 2200
                                                           Miami, Florida 33130
                                                           Telephone:    305-416-5000
                                                           Facsimile:    305-416-5005

                                                           By: Is/ Shawn LM. Hairston, Sr.
                                                           Anthony Georges-Pierre, Esq.
                                                           Fla. Bar. No. :533637
                                                           Shawn L.M. Hairston,Esq. Fla.
                                                           Bar. No.: 110046
                                                           shairston@rgpattorneys.corn




                                                Pagel 6of 16
